Citation Nr: 0905014	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial increased rating for 
service-connected hemorrhoids, evaluated as noncompensably 
disabling from December 22, 2003 to April 27, 2008, and as 
10 percent disabling since April 28, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1967 
to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
rating (effective December 22, 2003).  In a May 2008 
decision, the RO awarded an increased rating of 10 percent 
(effective April 28, 2008) for service-connected hemorrhoids.  

In October 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.  

In April 2008, this claim was remanded for further 
development.  

FINDINGS OF FACT

1.  Between December 22, 2003 and April 27, 2008, the 
Veteran's service-connected hemorrhoids were not large, 
thrombotic, or irreducible and did not involve excessive 
redundant tissue with frequent recurrences.  

2.  Since April 28, 2008, the Veteran's service-connected 
hemorrhoids have not shown persistent bleeding, secondary 
anemia, or fissures.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating from 
December 22, 2003 to April 27, 2008 for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7336 (2008).
2.  The criteria for an initial rating in excess of 
10 percent since April 28, 2008 for hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Code (DC) 7336 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In correspondence dated in April 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) with regard to his 
underlying service connection claim.  In particular, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that he 
was expected to provide.  In February 2007, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the 
initial evaluation assigned following the grant of service 
connection for hemorrhoids.  Courts have held that, once 
service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  See Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

As to VA's duty to assist, VA has associated with the claims 
folder relevant treatment records.  Also, in June 2004 and 
April 2008, the Veteran was afforded pertinent VA 
examinations.  No additional assistance is, thus, required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

The VA rating schedule evaluates external or internal 
hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 
noncompensable rating is assigned if the hemorrhoids are mild 
or moderate.  A 10 percent rating is assigned if the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is assigned if there is persistent 
bleeding and secondary anemia, or if there are fissures.  

The current increased rating claims are based on the initial 
grant of service connection for hemorrhoids.  Consequently, 
the Board will consider the appropriateness of "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  



III.  Factual Background

	A.  Between December 22, 2003 And April 27, 2008

At a June 2004 VA examination, the Veteran reported periodic 
bleeding hemorrhoids.  The Veteran also stated that he had 
stool leakage occurring less than one third of the day in 
slight amounts.  A pad was not needed.  The Veteran took over 
the counter medication as needed.  The examiner noted that 
there was no functional impairment from this condition.  

A rectal examination revealed external, reducible hemorrhoids 
located at three o'clock but no bleeding, thrombosis, 
frequent recurrence or excessive redundant tissue.  The 
examiner noted the subjective factor of intermittent rectal 
bleeding in his diagnosis but found no significant anemia or 
malnutrition.  

A June 2005 VA gastroenterology consultation shows the 
Veteran reported stool leakage.  Upon examination, an 
external skin tag was noted, along with good sphincter tone.  
Included in the impression was a history of hemorrhoidectomy 
in the distant past and anal leakage.  Bulking agents were 
recommended.  An addendum to the consultation notes the 
Veteran's past normal colonoscopy and symptoms of fecal 
leakage for the past two years.  The Veteran denied 
incontinence, rectal pain, change in bowel habits and 
bleeding.  No mass was detected upon examination.  Pruritus 
in the anal region was noted.

At the October 2007 Board hearing, the Veteran reported that 
stool leakage had occurred for the past five years.  
(Transcript, p 12.)  He also reported pain and periodic 
bleeding.  Id.  He stated he wore pads daily and could 
generally manage this at home.  (Transcript, p 13-14.)  His 
periodic bleeding occurred once or twice every month.  
(Transcript, p 14.)  

	B.  Since April 28, 2008

The April 2008 VA examination report shows Veteran reported 
pain, anal itching, tenesmus, constipation, fecal leakage, 
and swelling.  He denied a history of thrombosed hemorrhoids.  
Once every couple of months the Veteran had blood after a 
bowel movement.  The Veteran used pads, especially when 
working at his part-time job three days a week.  He stated 
that two days prior, his pain and bleeding was so severe he 
went to an urgent care clinic for treatment.  He was 
prescribed medication but had not yet filled the prescription 
as it was costly.  The Veteran normally used Preparation H, 
pads and sitz baths.  He reported no other hospitalizations 
or surgeries related to the hemorrhoids.  

Examination showed a large, thrombosed, non-reducible 
hemorrhoid at one o'clock.  A skin tag (excessive redundant 
tissue) at twelve o'clock was present, as was evidence of 
bleeding.  There was no evidence of visible signs of anemia, 
fecal leakage, or rectal prolapse.  Good rectal tone and 
normal lumen were reported.  The examiner stated that 
evidence of recurrence was undeterminable, but noted that the 
Veteran reported frequent recurrence.  No evidence of anemia 
or fissures was shown.  

IV.  Analysis

Initially, the Board notes that, in a July 2008 statement, 
the Veteran contends that his hemorrhoid problem has been 
ongoing since he filed his initial claim in December 2003.  
In addition, the veteran's expressed disagreement with the 
assignment of April 2008 as the effective date for the grant 
of the compensable rating of 10 percent for his hemorrhoids.  

As the Board has discussed herein, however, the current 
appeal arises from the grant of service connection for 
hemorrhoids.  Thus, the nature and extent of his hemorrhoids 
since the grant of service connection for this disability 
will be considered (e.g., entitlement to a compensable rating 
from December 22, 2003 to April 27, 2008 and entitlement to a 
rating in excess of 10 percent since April 28, 2008).  
Adjudication of the increased rating claims on appeal, 
therefore, encompasses the veteran's concerns regarding the 
assignment of April 2008 as the effective date for the grant 
of a 10 percent evaluation for his service-connected 
hemorrhoids.  

	A.  Between December 22, 2003 And April 27, 2008

Medical evidence of record does not show that, between 
December 22, 2003 and April 27, 2008, the Veteran's 
hemorrhoids were large, thrombotic, or irreducible or 
involved excessive redundant tissue with frequent 
recurrences.  The Veteran reported occasional bleeding at the 
June 2004 examination, but the hemorrhoids found were 
reducible, with no evidence of bleeding, thrombosis, frequent 
recurrence or excessive redundant tissue.  Indeed, the June 
2005 VA consultation note was negative for bleeding.  

Based on this evidentiary posture, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating between December 22, 2003 and April 27, 
2008.  In reaching this decision, the Board further concludes 
that, during that time period, there were no distinct periods 
of time during which the veteran's hemorrhoids were 
compensable.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.  As such, the benefit-
of-the-doubt rule does not apply, and this aspect of the 
Veteran's increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	B.  Since April 28, 2008

The April 2008 VA examination showed a large, thrombosed non-
reducible hemorrhoid present with a skin tag (excessive 
redundant tissue), which reflected prior bleeding.  Although 
the examiner noted that evidence of recurrence was 
undeterminable, the Veteran reported frequent recurrence.  In 
any event, persistent bleeding, anemia, and fissures were not 
found.  Of further significance is the fact that the claims 
folder contains no subsequent evidence of treatment for 
increased hemorrhoid symptomatology.  

Based on this evidentiary posture, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent since April 28, 2008.  In 
reaching this decision, the Board further concludes that, 
since April 28, 2008, there have been no distinct periods of 
time during which the veteran's hemorrhoids were of such 
severity as to warrant an evaluation greater than 10 percent.  
He is accordingly not entitled to receive a "staged" 
rating.  Fenderson, supra.  As such, the benefit-of-the-doubt 
rule does not apply, and this aspect of the Veteran's 
increased rating claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	C.  Extraschedular Consideration

As for consideration of an extraschedular evaluation, there 
has been no showing that the Veteran's service-connected 
hemorrhoids had significant effects on his usual occupation 
at any time during the current appeal.  The June 2004 VA 
examiner specifically found no functional impairment 
associated with the Veterans' hemorrhoids.  At the time of 
the April 2008 VA examination, the Veteran was able to work 
part-time.  No objective evidence suggests the veteran's 
disability provides an unusual employment handicap.  Further, 
the Veteran has not been frequently hospitalized for this 
disability.  A referral for consideration of an 
extraschedular rating for the veteran's hemorrhoids for any 
time during the current appeal is, therefore, not warranted.  
38 C.F.R. § 3.321 (b)(1).  


ORDER

An initial compensable rating between December 22, 2003 and 
April 27, 2008 for hemorrhoids is denied.  

An initial rating greater than 10 percent since April 28, 
2008 for hemorrhoids is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


